SIMPSON, J.
The record presents the question of the validity of the act of 1903, making an appropriation of “Twenty" Thousand Dollars to aid in the repairs, extension and improvement of the buildings and equipment of the Medical Department of the University of Alabama, at Mobile,” which act was signed by" the presiding officers of the senate and house of representatives, but retained by" the governor, without his approval, until after the adjournment of the legislature.
Section 73 of the Constitution of Alabama provides that “No appropriation shall be made to any charitable or educational institution not under the absolute control of the State, other than normal schools established by" law for the professional training of teachers for the public schools of the State, except by a vote of 'two-thirds of all the members elected to each House.”
And the question raised, by" the demurrer to the return is, whether or not the Medical College of Alabama, is an institution under 'the absolute control of the State.
While we recognize the value of this important educational institution, and realize that it is proper that such an institution should be sustained as a part of the State *498University, yet this question must he decided., upon the principles of construction as applied to this section of our Constitution in connection with the act incorporating said medical college.
Webster’s International Dictionary defines absolute (from absolvere, to loose, or to set free) as “Loosed from any limitation or condition, uncontrolled, unrestricted, unconditional.” And 'the Century Dictionary defines it as “Free from any restrictions,” etc.
The act, incorporating the Medical College of Alabama, creates it a body corporate, naming the board of trustees, in the first instance fourteen in number, and authorizes the board of trustees to fill vacancies and to have any number of trustees from 12 to 24. It confers on them the usual corporate powers, including the power to acquire and dispose of real and personal estate, and all such property to be held exclusively for the use of said college, also to elect professors and organize a faculty. “Provided,, however, 'the capital of said corporation shall not exceed One Hundred Thousand Dollars.” It leaves it to said corporation to have taught “Such sciences connected with medicine as it may deem proper,” and to constitute and fill such chairs “As it may see fit.” -$50,-000.00 is appropriated “In aid of” said college, to be applied to 'the purchase of a suitable lot, or lots, and erection of buildings, and requires the president of the board of trustees to execute “Bonds with good and sufficient- security in the penalty of |100,000.00, payable to the State of Alabama, and conditioned that said moneys shall be faithfully applied to the purposes contemplated by this act.”
It then provides for the instruction of one indigent student from each county, and declares the college “Shall constitute a department of the University of Alabama, and, upon the dissolution of said corporation from any cause. whatever, all the property real and personal belonging to the corporation hereby created, or held in trust for it, shall inure to the benefit of and vest in the University. * Provided; that nothing in this act contained shall be so construed, as to authorize the application of any portion of the University fund * * * * to the purposes of the corporation hereby created.”
*499It then, provides that “This act may be altered or repealed upon the application of not less than two-thirds of the board of trustees,” and malees the president of the board ex officio a member of the board of trustees of the University. — Acts, 1859-60 p. 348.
In the famous Dartmouth College case, because the corporation was organized to provide for an educational enterprise started by individual means, and placed in the hands of a self-perpetuating board who had complete control of it, the Supreme Court of the United States declared that it was a private and not a public corporation, aud that its charter constituted a contract between the government and the incorporates, the obligation of which could not be impaired by any subsequent act of the legislature.-- Dartmouth College v. Woodward, 4 Wheaton 518, 630, 640. Judge Story remarks in this case that “When the corporation is said at the bar to be public, it is not merely meant that the whole people may be the proper objects of the bounty, but that the government has the sole right, as trustee of the public interests, to regulate, control and direct the corporation and its funds and franchises, at its own will and pleasure.”
In the ease of the medical college in Virginia; the board of visitors were appointed by the governor, and they were required to make annual reports to the second auditor, and the right to alter, modify or repeal the charter was reserved, and the appropriation was made only on condition that the college authorities should convey all of their property to the literary fund of the State, and the court says, quoting Judge Story; “Strictly speaking, public corporations are such only as are founded by the government for purposes where the whole interests belong to the government.” That corporation came up to all the tests and was declared public. — Lewis v. Whittle, 77 Va. 415, 419.
In the Kansas University case, the university was established, maintained and governed by the State, under constitutional requirements. — State, ex. rel. Little v. Board of Rights, 29 L. R. A. 378, 382.
The saíne is true of the Florida. Agricultural College case. — State, ex rel. Attorney-General v. Knowles, 16 Fla 577.
*500And in the case of the University of North Carolina, the decision is based upon the fact that the university was “Founded by the State, on the public funds and for a general public charity, and that the trustees were elected and controlled by the legislature.”- — University of North Carolina v. Maultsby, 43 N. C. 257.
In the case of our own University, and Insane Hospitals, the corporations are clearly simply the agencies of the State to administer its funds for certain purposes. They make reports to the State, and are entirely under the direction and control of the State. — Trustees of University v. Winston, 5 Stew. & Porter 17; White v. Alabama Insane Hospitals, 138 Ala. 479.
As before stated, our constitutional requirement is not satisfied, even with its being a public corporation, but it must be “Under the absolute control of 'the State.” In other words, according to the definition, under the “Unrestricted,” “Unconditional,” or “Uncontrolled” control -of the State, “Free from any restrictions.”
The entire control and management of this college is committed to the self-perpetuating board of trustees. While one section declares it to be.a part of the university yet it is "specially -excepted from any participation in vhe university fund, and the trustees of the university are not given any control of it.
Its trustees might conclude to close it, or they might change its curriculum, and devote it to teaching the healing art by osteopathy, Christian science, or ostrology, and the State could not say nay. If the State were to undertake to order the property sold, and change its location, or to make any other alteration, the trustees, or those who own the “capital,” might say “Our money is interested in this corporation, you only aided us, the control is placed in our hands, you cannot impair the obligation of our contract, you cannot alter or amend our charter, unless a request be made by two-thirds of our board.” It cannot come under the control of the State, unless the trustees abandon it, and then its assets would go 'to the university. The State has no authority to de*501mand a statement of its receipts and disbursements. In fact, in place of having absolute control, the State has no control of it. The mere recitation, in subsequent acts, making appropriations- could not change the chaptered rights of the corporation, as originally organized.
In order to bring this college within the provisions of our Constitution so as to authorize an appropriation to it by less than the two-third vote required, it would be necessary to have its charter amended and place it under the absolute control of the State.
The judgment of the court is affirmed.
McClellan, C. J., Tyson and Anderson, J.J., concurring.